Exhibit 10.26


EMPLOYMENT AGREEMENT




This Agreement is made as of July 14, 2000 between Onset Capital Corporation
("Onset") and Joseph LaLeggia (the "Executive") to set out the terms and
conditions upon which Onset will employ the Executive and the Executive will be
employed by Onset.

In consideration of the mutual promises contained in this Agreement, Onset and
the Executive agree as follows:

DEFINITIONS

1. In this Agreement:

     a) "Affiliate" means any holder of common or preferred shares of Onset
("Shareholder") and:

          (i) a Person that is directly or indirectly Controlled by that
Shareholder;

          (ii) if the Shareholder is a corporation, any Person who Controls that
corporate Shareholder; and

          (iii) if the Shareholder is a corporation, every other Person
Controlled by any Person who Controls that corporate Shareholder;

     b) "Agreement" means this agreement, including all amendments to this
agreement and all schedules to this agreement;

     c) "Change of Control" means, with respect to Onset, an occurrence whereby
Irwin Financial Corporation ceases to hold, directly or indirectly, more than
50% of the voting shares of capital stock of Onset.

     d) "Confidential Information" means all information or knowledge related to
the products, sales, services, policies and business of Onset. It includes,
without limiting the generality of this definition, all customers or contact
lists, all information related to the nature and custom of Onset's business or
the names and requirements of its customers or potential customers, all
analyses, data, intellectual property, programs, projections, procedures,
processes, research and techniques arising or resulting from or otherwise having
to do with the business and affairs of Onset, its clients, its relationships
with third parties, its systems and strategies;

     e) "Control" means, with respect to any Person, the right or power to elect
or appoint directly or indirectly a majority of the directors of such Person (if
such Person is a corporation) or other individuals who have the right to manage
or supervise the management of the business and affairs of such Person.

     f) "Person" means an individual, a partnership, a corporation, an
association, a joint stock company, a limited liability company, a trust, a
joint venture, an unincorporated organization or any other entity.

EMPLOYMENT

2. The Executive represents to Onset that he has the required skills and
experience to perform the duties and exercise the responsibilities required of
him under this Agreement.

3. Onset agrees to employ the Executive as the President of Onset.

4. The Executive agrees to serve Onset as its President upon the terms and
subject to the conditions set out in this Agreement.

5. The employment will start on July 14, 2000.

6. The precise duties and responsibilities of the Executive will be determined
by the Board of Directors of Onset from time to time. Generally, the Executive's
duties will be consistent with the duties and responsibilities of the chief
executive officer of a corporation charged with the direction and overall
management of Onset's business operations. In carrying out his duties and
responsibilities, the Executive will report to the Board of Directors and will
comply with all lawful and reasonable instructions as may be given to him by the
Board of Directors from time to time.

7. The Executive will carry out his duties within the municipal boundaries of
the City of Vancouver, British Columbia or in such other area as the Executive
and Onset may agree.

8. The Executive acknowledges that the effective performance of his duties
requires the highest level of integrity and Onset's complete confidence in the
Executive and in his relationship with the other executives and employees of
Onset and with all other persons dealt with by the Executive in the course of
his employment.

EXCLUSIVE SERVICE

9. During the term of his employment, the Executive will:

     a) at all times faithfully, industriously and to the best of his abilities
serve Onset;

     b) devote his full time, skill, labour and attention to his duties and to
Onset's interests; and

     c) act at all times with the utmost integrity and in Onset's best
interests.

10. During the term of his employment, the Executive will not, in any manner or
capacity, promote, undertake or carry on any other business than that described
in this Agreement. The Executive may, however, serve in any capacity in other
organizations that the Executive and the Board of Directors of Onset believe are
in the best interest of Onset.

11. The duties and responsibilities of the Executive will require the full time
of the Executive. The hours of work involved will vary and be irregular and are
those hours required to meet the objectives of the employment. The Executive
acknowledges that this clause constitutes agreement to work such hours where
such agreement is required by legislation.

REMUNERATION AND BENEFITS

12. For his services under this Agreement, the Executive will be paid:

     a) a base salary (annual paid salary) of $230,000 CND. Salary payments in
the amount of $9,583.33 CND, less applicable deductions, each shall be made by
Onset to the Executive twice monthly on or before the 15th day of each month and
the last day of each month, in arrears. The Board of Directors will review the
Executive's base salary on an annual basis and adjust as the Board deems
appropriate; provided, however, that the Executive's annual base salary shall in
no event be reduced, in connection with such review and adjustment, to a level
lower than the then current annual base salary of the Executive without the
consent of the Executive.

     b) an annual target bonus of 50% to a maximum of 100% of the Executive's
base salary based upon Onset's profit from operations in a given fiscal year in
accordance with criteria established from time to time by the Board of
Directors. The bonus will be paid on the first day of the second month following
the release of Onset's pro forma financial statements reflecting Onset's results
of operations for that fiscal year.

     c) a car allowance of $500 CND per month toward the operation of one
vehicle, plus reimbursement to the Executive for fuel, repair and insurance
premiums for the vehicle.

13. The Executive will be reimbursed for all reasonable and documented traveling
expenses incurred on behalf of Onset as well as all other reasonable and
documented expenses incurred during his conduct of business on behalf of Onset.
Payment will be made within 10 days of receipt by Onset of an accounting of the
expenses together with all supporting invoices.

16. Onset will provide the Executive with other benefits as determined from time
to time by the Board of Directors.

17. The Executive will be entitled to participate in all discretionary benefit
plans as may be offered to Onset's executives from time to time subject only to
applicable law and the eligibility requirements of those plans.

VACATION

18. The Executive is entitled to 4 weeks annual paid vacation each year, plus 4
scheduled holidays and 4 floating holidays annually during the term of this
Agreement. The timing and the length of vacation periods will be as agreed by
the Executive and Onset, acting reasonably. Any vacation not taken during any
year will be carried over and may be taken in any subsequent year or, at the
option of the Chairman of the Board, Onset will provide pay in lieu of such
accrued vacation.

19. The Executive may also take such periods of unpaid leave from time to time
as may be agreed between the Executive and Onset.

CONFIDENTIAL INFORMATION

20. During the performance of his duties, the Executive will acquire
Confidential Information about the business and affairs of Onset, its clients,
relationships with third parties, systems and strategies and about the business
and affairs of Onset's individual and corporate clients.

21. The Executive acknowledges that all such Confidential Information is the
exclusive property of Onset.

22. The Executive covenants to treat all Confidential Information confidentially
and to neither disclose any of the Confidential Information to any third party
nor to make any personal use of any of that Confidential Information either
during or after the term of employment, except as may be required to fulfill his
duties on behalf of Onset or as may be required at law.

23. The provisions of this section will not apply to any Confidential
Information that is or that becomes common knowledge or obsolete through no act
or failure of the Executive.

24. The provisions of this section will survive the termination of this
Agreement.

TERMINATION

25. The Executive's employment under this Agreement may be terminated:

     a) by the Executive by giving not less than 1 month's written notice to
Onset or such shorter period as may be agreed to by Onset in writing;

     b) by Onset by giving not less than 1 month's written notice to the
Executive (or pay in lieu of the notice period);

     c) by Onset, effective immediately upon written notice to the Executive,
for just cause including, but not limited to, a material breach by the Executive
of the provisions of this Agreement;

     d) by the Executive for just cause including, but not limited to, a
material breach by Onset of the provisions of this Agreement if Onset does not
cure the breach within 30 days after receiving written notice from the Executive
specifying the breach;

     e) by Onset, immediately upon receipt of notice, if the Executive is,
because of illness or injury, unable to carry out his duties and
responsibilities as President of Onset under this Agreement for any consecutive
period of 60 days within any 3-month period (excluding any agreed periods of
unpaid leave);

     f) by the Executive, immediately upon receipt of notice, upon:

          i) a Change of Control of Onset; or

          ii) a sale or other disposition of all or substantially all of the
assets of Onset to any Person; or

          iii) a change in the terms, conditions or duties of his employment
that significantly reduces his salary, bonus entitlement, level of
responsibility, or position in the corporate hierarchy or that changes the place
in which he carries out his duties by more than 25 miles; or

     g) immediately and without notice, upon the death of the Executive.

26. In calculating the period of notice, the day upon which the notice is
received will not be included. The termination will be effective as at 11:59
p.m. on the last day of the notice period whether or not the Executive has
ceased to carry out his responsibilities and duties under this Agreement before
that date.

27. The giving of notice or the payment of severance pay by Onset to the
Executive shall not prevent Onset from alleging cause for the termination.

28. Notwithstanding the Executive's rights to severance in Section 31, the
Executive's entitlement to base salary will be pro-rated to the date of
termination. Bonuses will be paid in accordance with incentive compensation
plans established from time to time by the Board of Directors.

29. The Executive authorizes Onset to deduct from any payment due to the
Executive at any time, including from a termination payment, any amounts owing
to Onset by the Executive.

30. Immediately upon giving or receiving notice of termination, the Executive
will resign his position as an officer and, if applicable, as a director, of
Onset and all other corporations to which he was appointed or elected an officer
or director because of his employment by Onset. The Executive irrevocably
appoints the Chairman of the Board of Directors of Onset from time to time his
attorney with full power and authority to sign and deliver all resignations
necessary to fulfill the intent of this paragraph on the Executive's behalf.

31. In the event the Executive's employment terminates under Section 25(b), (d)
or (f), and in consideration of the Executive's execution and delivery at that
time of a written affirmation of the covenants set forth in Section 32 in form
and substance satisfactory to Onset, he will receive a lump-sum severance
payment within 30 days of termination calculated in accordance with the
provisions set forth in this Section 31, in each case net of applicable
deductions. If notice of termination occurs during:




Year 1:

12 months' of the Executive's annual base salary in effect at the time of notice
of termination;


Year 2:

1.5 times the sum of the Executive's annual base salary in effect at the time of
notice of termination, plus the Executive's annual target bonus established for
the fiscal year in which such termination occurs;


Year 3:


1.5 times the sum of the Executive's base salary in effect at the time of notice
of termination, plus the Executive's annual target bonus established for the
fiscal year in which such termination occurs;


Year 4 and beyond:

1.5 times the sum of the Executive's base salary in effect at the time of notice
of termination, plus the average of the Executive's annual target bonus paid in
respect of the previous 2 fiscal years ended prior to the date of termination.

Each "Year" for purposes of this provision shall be deemed to commence on July
14 of a given calendar year and end on July 13 of the following year (e.g., Year
1 commences on the date of this Agreement and expires on July 13, 2001).

The level of the annual target bonus shall be determined from time to time by
the Board of Directors of Onset.

The Executive shall receive compensation for accrued but unused vacation time.
He shall also receive medical and disability coverage for 18 months from the
date of termination at his same contribution rate in effect immediately prior to
termination.

In the event (a) the Executive's employment terminates under Section 25(f)(i) or
Section 25(f)(ii) and (b) the Executive enters into an Onset Relationship at any
time during the period from the date of his termination through 18 months after
that date, the Executive shall, upon entering into such Onset Relationship,
immediately: (x) notify Irwin Financial Corporation of such Onset Relationship,
and (y) if such Onset Relationship involves the Executive's being employed or
engaged by, or otherwise providing services, advice or direction to or for the
benefit of Onset as its President, Chairman, chief executive officer or in any
other capacity similar to his current capacity with Onset, pay to Irwin
Financial Corporation the Refund Amount. It is understood that the Executive's
payment of the Refund Amount shall be treated for all purposes as a repayment of
salary, and that the Executive will thereupon be entitled to deduct in full the
Refund Amount on the appropriate income tax and benefit returns in accordance
with applicable laws and regulations. For the purposes of this Section 31 and
Section 32, the following definitions shall apply:

          (i) References to "Onset" shall be deemed to include Onset Capital
Corporation or any direct or indirect successor or assignee of Onset Capital
Corporation;

          (ii) An "Onset Relationship" means the Executive's being employed by,
being engaged by, providing services, advice or direction to or for the benefit
of, or obtaining Control of, Onset in any capacity (such capacity to include
without limitation being an owner, employee, officer, director, consultant,
advisor or independent contractor); and

          (iii) The "Refund Amount" shall be calculated as follows:




X =

Y

[547 - Z]
[ 547 ]

Where:

X equals the Refund Amount;

Y equals the gross severance amount paid to the Executive; and

Z equals the number of days elapsed between the date of the Executive's
termination and the date on which he entered into an Onset Relationship
following such termination.

 

32. Executive agrees that, in the event a severance payment is made to Executive
pursuant to Section 31, any amounts so paid (together with amounts paid pursuant
to Section 13 in respect of expenses incurred through the date of termination
and Section 28 in respect of base salary pro-rated to the date of termination)
shall be in full satisfaction of any and all obligations that Onset may owe to
the Executive at such time or thereafter, and, in consideration of the payment
of those amounts, Executive (i) waives any claims against Onset for any
additional amounts or other obligations or liabilities and (ii) releases and
forever discharges Onset and its officers, directors, agents, employees and
Affiliates from any and all charges, claims, and causes of action of every kind
which he has at the time of termination, or may in the future have, relating to
the compensation to be paid to Executive at such time or relating to his
employment with Onset or the termination thereof (it being understood that such
waiver and release shall not apply to claims that are unrelated to compensation,
employment or the termination thereof, including any such claims arising under
any shareholder agreement to which Executive is a party related to his direct or
indirect ownership in Onset). Executive acknowledges that this waiver and
release is intended to avoid any possible lawsuit or complaint concerning
amounts, obligations or liabilities (other than those payable pursuant to
Sections 13, 28 and 31 hereof) that Executive may claim are owed to him by Onset
at the time of his termination or concerning any other matters relating to his
employment with Onset or the termination thereof.

MISCELLANEOUS

33. This Agreement may not be assigned by Onset to any Affiliate of Onset
without the prior written consent of the Executive (it being understood that
this Agreement may be assigned by Onset without Executive's consent to any
successor or assign of Onset who agrees to be bound by the terms hereof). This
Agreement involves the personal services of the Executive and may not be
assigned by the Executive.

34. This Agreement, including any written affirmation deliverable pursuant to
Section 31, sets out all of the agreement between Onset and the Executive with
respect to the employment of the Executive by Onset. There are no warranties,
representations, terms, conditions or other agreements, express, implied or
statutory, that are not stated in this Agreement. Any and all previous
agreements, written or oral, expressed or implied, between Onset and the
Executive or on their behalf relating to the employment of the Executive by
Onset are terminated and cancelled. Each of Onset and the Executive releases and
forever discharges the other of and from all manner of actions, causes of
action, claims, demands whatsoever under or in respect of any such previous
agreements.

35. This Agreement may only be amended in writing signed by both Onset and the
Executive.

36. If any part, provision or any portion of any part or provision in this
Agreement is found to be void or unenforceable by a court of competent
jurisdiction, the remaining provisions, or parts, will remain in full force and
effect.

37. Any notice to the Executive shall be delivered to the Executive personally
or sent by registered or certified mail, overnight delivery by a nationally
recognized carrier or facsimile to the Executive's last known address or
facsimile number. Any notice to Onset shall be sent by registered or certified
mail, overnight delivery by a nationally recognized carrier or facsimile to the
Chairman of the Board of Directors of Onset at Onset's then current head office
address or facsimile number. Any notice given by mail shall be deemed to have
been given 48 hours after the time it is posted.

38. This Agreement shall be governed by, and construed in accordance with, the
laws of the Province of British Columbia.

39. This Agreement will continue to benefit and to bind the Executive, Onset and
their respective heirs, executors, administrators, successors and permitted
assigns. Irwin Financial Corporation shall be a third party beneficiary with
respect to Section 31 of this Agreement.

40. The Executive acknowledges that Onset has advised him to obtain independent
legal advice to ensure that he understands his rights and his obligations under
this Agreement.

41. Both the Executive and Onset acknowledge that this Agreement is intended to
be a legally binding contract enforceable in accordance with its terms.

TO WITNESS their agreement, Onset and the Executive have duly executed this
Agreement as of the date first above written.

Onset Capital Corporation
Corporation De Financement Onset


The Executive:

   

By:_/s/ Thomas D. Washburn

/s/ Joseph LaLeggia

Thomas D. Washburn

Joseph LaLeggia

Chairman

 